Citation Nr: 0812288	
Decision Date: 04/14/08    Archive Date: 05/01/08

DOCKET NO.  06-24 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for a right knee 
disability secondary to the service connected left knee and 
left ankle disabilities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Houston, 
Texas, which denied service connection for a right knee 
disability and tinnitus.

A personal hearing was held before the undersigned Veterans 
Law Judge (VLJ) in March 2008.  

The issue of entitlement to service connection for a right 
knee disability secondary to the service connected left knee 
and left ankle disabilities is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's bilateral tinnitus is due to acoustic trauma in 
service.  


CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
bilateral tinnitus is related to military service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

The veteran contends that he has tinnitus that had its onset 
during military service.  Because this decision effects a 
complete grant of the benefit sought on appeal, appellate 
review of this claim may be conducted without prejudice to 
the veteran, Bernard v. Brown, 4 Vet. App. 384 (1993), and it 
is unnecessary to analyze the impact of the regulations 
defining VA's duty to assist.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326.  


Legal Criteria

In general, service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131.

In order to establish service connection for the claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Analysis

The veteran's service medical records do not show any 
complaints, findings or diagnoses regarding tinnitus.  

In written statements, as well as in testimony given at the 
hearing before the undersigned VLJ, the veteran reported that 
his main duties during military service  involved repairing 
air conditioners.  He was also trained to work on mechanical 
generators.  He indicated that his exposure to noise was 
constant when fulfilling his duties.  The veteran's DD-214, 
Armed Forces of the United States Report of Transfer or 
Discharge, indicates that he main duties were utility 
equipment repair.  The Board finds that this veteran's 
statements and testimony in regard to his noise exposure are 
credible and consistent with his military service.  Further, 
the veteran has reported continuity of tinnitus since service 
discharge.  

Although a VA examiner commented that the veteran's current 
level and type of hearing loss did not support the claim for 
service connection, taking into consideration the veteran's 
inservice history, his statements to the effect that he had 
tinnitus thereafter, and the subjective nature of tinnitus, 
the Board finds that the evidence is at least in equipoise.  
With resolution of reasonable doubt in the veteran's favor, 
service connection for tinnitus, is warranted.


ORDER

Service connection for tinnitus is granted.


REMAND

The veteran claims that service connection is warranted for a 
right knee disability secondary to service connected left 
knee and left ankle disabilities.  A September 2004 VA 
examination report includes a diagnosis of bilateral knee 
chondromalacia.  The record does not contain an opinion 
regarding the etiology of the right knee disability.  The 
Board finds that VA examination and opinion would be helpful 
in the determination of this case.  

It also appears that appellant is undergoing routine 
outpatient care for right knee pathology.  The veteran 
reported at his hearing that he was receiving medical care at 
"North Central."  Current records should be requested for 
review prior to entry of an opinion.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain copies of all 
outstanding records of treatment received 
by the veteran for a right knee condition.

2.  An appropriate VA examination should 
be conducted to determine the nature and 
etiology of the right knee disability.  
The claims folder should be made available 
to the examiner for review in conjunction 
with the examination and the examiner 
should acknowledge such review in the 
examination report.  The examiner should 
provide opinion as to whether it is at 
least as likely as not (that is, a 
probability of 50 percent or better) that 
the veteran has right knee pathology 
caused or aggravated by the service 
connected left knee or left ankle 
disabilities.  See Allen v. Brown, 7 Vet. 
App. 430 (1995).  A complete rational for 
any opinion expressed should be included 
in the report.

3.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


